EXHIBIT 10.4

AMENDED AND RESTATED GUARANTY AND CONTRIBUTION AGREEMENT

This Amended and Restated Guaranty and Contribution Agreement (this “Agreement”)
is made and entered into effective for all purposes as of the 14th day of
January, 2005, by the parties signatory hereto or to an Accession Agreement (as
hereinafter defined) (collectively, the "Guarantor” whether one or more) to and
for the benefit of SOCIÉTÉ GÉNÉRALE, as Administrative Agent (the
“Administrative Agent”) and the Senior Creditors herein described.

INTRODUCTION

WHEREAS, Interstate Operating Company, L.P. (fka MeriStar H & R Operating
Company, L.P.), a Delaware limited partnership (the “Borrower”); Société
Générale, as the Administrative Agent, the Issuing Bank and the Alternate
Currency Swing Line Lender; SG Americas Securities, LLC (successor-in-interest
to SG Cowen Securities Corporation), as Joint Lead Arranger and Book Runner;
Salomon Smith Barney Inc., as Joint Lead Arranger, Book Runner and
Co-Syndication Agent; Lehman Brothers, Inc., as Joint Lead Arranger, Book Runner
and Co-Syndication Agent; Credit Lyonnais New York Branch, as Documentation
Agent; and the banks and other lenders a party thereto entered into a Senior
Secured Credit Agreement (the “Original Credit Agreement”), dated as of July 31,
2002;

WHEREAS, in connection with the Original Credit Agreement, the Guarantor
executed or became party to that certain Guaranty and Contribution Agreement
(the “Original Guaranty”) dated as of even date as the Original Credit
Agreement.

WHEREAS, the Original Credit Agreement is being amended and restated in its
entirety by that certain Amended and Restated Senior Secured Credit Agreement
dated as of even date herewith (as amended or modified from time to time, the
“Credit Agreement”), among Borrower; SOCIÉTÉ GÉNÉRALE, as the Administrative
Agent; SG AMERICAS SECURITIES, LLC, as Sole Lead Arranger and Book Runner; and
the other lenders party thereto (collectively, the “Lenders”);

WHEREAS, pursuant to the Credit Agreement the Lenders are considering making
advances to Borrower and the Issuing Banks are considering issuing letters of
credit for the benefit of Borrower, all as more specifically described therein;

WHEREAS, the Borrower is the principal financing entity for capital requirements
of its Subsidiaries, and from time to time the Borrower has made and will
continue to make capital contributions and advances to its Subsidiaries and the
Parent’s other Subsidiaries, including the Subsidiaries which are parties
hereto. Each Guarantor will derive substantial direct and indirect benefit from
the transactions contemplated by the Credit Agreement;

WHEREAS, the Borrower and/or one or more of its Subsidiaries may at any time and
from time to time enter into one or more Interest Rate Agreements (a “Lender
Interest Rate Agreement”) with one or more of the Lenders or any Affiliate
thereof (each a “Lender IRA Provider”; with the Lender IRA Providers, the
Administrative Agent and the Lenders being referred to herein as the “Senior
Creditors”);

WHEREAS, the Lenders have required the execution and delivery of this Agreement
as a condition precedent to the execution of the Credit Agreement. The Lenders
would not be willing to execute the Credit Agreement in the absence of the
execution and delivery by Guarantor of this Agreement. The Lender IRA Providers
will also rely upon the execution and delivery of this Agreement when executing
Lender Interest Rate Agreements.

WHEREAS, this Agreement constitutes for all purposes an amendment to the
Original Guaranty and not a new or substitute agreement or a novation of the
Original Guaranty.

1

AGREEMENT

NOW, THEREFORE, in order to induce the Lenders to make the Advances, the Issuing
Bank to issue its Letters of Credit, and any Lender or its Affiliate to enter
into one or more Interest Rate Agreements, each Guarantor hereby agrees as
follows:

Section 1. Defined Terms. All terms used in this Agreement, but not defined
herein, shall have the meaning given such terms in the Credit Agreement.

Section 2.Guaranty. Each Guarantor hereby unconditionally and irrevocably
guarantees (a) the punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of all obligations of the Borrower now or hereafter
existing under the Credit Agreement, the Notes, and any other Credit Document,
whether for principal, interest, fees, expenses, or otherwise and (b) the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of the Borrower now or hereafter existing under
any Lender Interest Rate Agreement, whether for principal, interest, fees,
expenses or otherwise (all of such obligations being the "Guaranteed
Obligations”) and any and all expenses (including reasonable counsel fees and
expenses) incurred by the Administrative Agent or any Lender or any Lender IRA
Provider in enforcing any rights under this Agreement. Each Guarantor agrees
that its guaranty obligation under this Agreement is a guarantee of payment, not
of collection and that such Guarantor is primarily liable for the payment of the
Guaranteed Obligations.

Section 3. Limit of Liability. Each Guarantor that is a Subsidiary of the
Borrower shall be liable under this Agreement with respect to the Guaranteed
Obligations only for amounts aggregating up to the largest amount that would not
render its guaranty obligation hereunder subject to avoidance under Section 548
of the United States Bankruptcy Code or any comparable provisions of any state
law.

Section 4. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid and performed strictly in accordance with the terms of
the Credit Agreement, the other Credit Documents, and any Lender Interest Rate
Agreement, as applicable, regardless of any law, regulation, or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent and the Lenders with respect thereto. The
liability of each Guarantor under this Agreement shall be absolute and
unconditional irrespective of:

(a) any lack of validity or enforceability of the Credit Agreement, any other
Credit Document, any Lender Interest Rate Agreement, or any other agreement or
instrument relating thereto;

(b) any change in the time, manner, or place of payment of, or in any other term
of, any of the Guaranteed Obligations, or any other amendment or waiver of or
any consent to departure from the Credit Agreement, any Credit Document, or any
Lender Interest Rate Agreement;

(c) any exchange, release, or nonperfection of any collateral, if applicable, or
any release or amendment or waiver of or consent to departure from any other
agreement or guaranty, for any of the Guaranteed Obligations; or

(d) any other circumstances which might otherwise constitute a defense available
to, or a discharge of the Borrower or a Guarantor.

Section 5. Continuation and Reinstatement, Etc. Each Guarantor agrees that, to
the extent that the Borrower makes payments to the Administrative Agent or any
Lender or the Administrative Agent or any Lender receives any proceeds of any
property of Borrower or any Guarantor and such payments or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, or otherwise required to be repaid, then to the extent of such
repayment the Guaranteed Obligations shall be reinstated and continued in full
force and effect as of the date such initial payment or collection of proceeds
occurred. The Guarantor shall defend and indemnify the Administrative Agent and
each Lender from and against any claim or loss under this Section 5 (including
reasonable attorneys’ fees and expenses) in the defense of any such action or
suit.

Section 6. Certain Waivers.

6.01 Notice. Each Guarantor hereby waives promptness, diligence, notice of
acceptance, notice of acceleration, notice of intent to accelerate and any other
notice with respect to any of the Guaranteed Obligations and this Agreement.

6.02 Other Remedies. Each Guarantor hereby waives any requirement that the
Administrative Agent or any Lender protect, secure, perfect, or insure any Lien
or any Property subject thereto or exhaust any right or take any action against
the Borrower or any other Person or any collateral, if any, including any action
required pursuant to a Legal Requirement.

6.03 Waiver of Subrogation.

(a) Each Guarantor hereby irrevocably waives, until payment in full of all
Guaranteed Obligations and termination of all Commitments, any claim or other
rights which it may acquire against the Borrower that arise from such
Guarantor’s obligations under this Agreement or any other Credit Document,
including, without limitation, any right of subrogation (including, without
limitation, any statutory rights of subrogation under Section 509 of the
Bankruptcy Code, 11 U.S.C. § 509, or otherwise), reimbursement, exoneration,
contribution, indemnification, or any right to participate in any claim or
remedy of the Administrative Agent, or any Lender against the Borrower or any
collateral which the Administrative Agent or any Lender now has or acquires. If
any amount shall be paid to any Guarantor in violation of the preceding sentence
and the Guaranteed Obligations shall not have been paid in full and all of the
Commitments terminated, such amount shall be held in trust for the benefit of
the Administrative Agent or any Lender and shall promptly be paid to the
Administrative Agent for the benefit of Administrative Agent and the Lenders to
be applied to the Guaranteed Obligations, whether matured or unmatured, as the
Administrative Agent may elect. Each Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by the
Credit Agreement and that the waiver set forth in this Section 6.03(a) is
knowingly made in contemplation of such benefits.

(b) Each Guarantor further agrees that it will not enter into any agreement
providing, directly or indirectly, for any contribution, reimbursement,
repayment, or indemnity by the Borrower or any other Person on account of any
payment by such Guarantor to the Administrative Agent or the Lenders under this
Agreement.

6.04 California Waivers.

(a) Guarantor understands and agrees that the waivers contained in this
Section 6.04 are waivers of substantive rights and defenses to which Guarantor
might otherwise be entitled under state and federal law. The rights and defenses
waived include, without limitation, those provided by California laws of
suretyship and guaranty, antideficiency laws, and the Uniform Commercial Code.
Guarantor acknowledges that Guarantor has provided these waivers of rights and
defenses with the intention that they be fully relied upon by the Administrative
Agent and/or the Lenders.

(b) Guarantor waives Guarantor’s rights of subrogation, reimbursement, indemnity
and contribution, and any other rights and defenses available to Guarantor by
reason of Sections 2787 to 2855, inclusive, of the California Civil Code, as
amended or recodified from time to time, including without limitation (i) any
defenses Guarantor may have to the Guaranteed Obligations by reason of an
election of remedies by the Administrative Agent and/or the Lenders, and
(ii) any rights or defenses Guarantor may have by reason of protection afforded
to Borrower with respect to the Guaranteed Obligations pursuant to the
antideficiency or other laws of the State of California limiting or discharging
Borrower’s indebtedness, including, without limitation, Sections 580a, 580b,
580d, or 726 of the California Code of Civil Procedure, as amended or recodified
from time to time.

(c) If and to the extent such waivers of Guarantor’s rights of subrogation,
reimbursement, indemnity and contribution, and any other rights and defenses
waived by Guarantor hereunder are unenforceable, Guarantor hereby agrees that
all such rights shall be junior and subordinate to the rights of the
Administrative Agent and/or the Lenders to obtain payment and performance of the
Guaranteed Obligations and to all rights of the Administrative Agent and/or the
Lenders in and to any property, including the Property, which now or hereafter
serves or could serve as collateral security for the Guaranteed Obligations.

(d) The above waivers include, but are not limited to, the waiver by Guarantor
of:

(i) all rights and defenses arising out of an election of remedies by the
Administrative Agent and/or the Lenders, even though that election of remedies
has destroyed Guarantor’s rights of subrogation and/or reimbursement against
Borrower by the operation of Section 580d of the California Code of Civil
Procedure or otherwise;

(ii) all rights and protections of any kind which Guarantor may have for any
reason which would affect or limit the amount of any recovery by the
Administrative Agent and/or the Lenders from Guarantor including, without
limitation, the right to any fair market value hearing pursuant to Section 580a
of the California Code of Civil Procedure.

(iii) any and all benefits available to sureties and creditors which might
otherwise be available to Guarantor under California Civil Code Sections 2809
(reduction of surety’s obligation where larger than principal’s), 2810
(liability of surety when principal is not liable), 2815 (revocation of
continuing guaranty), 2819 (exoneration of surety), 2839 (performance of
principal obligation or offer of performance), 2845 (requiring creditor to
proceed against principal), 2849 (security for performance of principal
obligation), 2850 (hypothecation of surety’s property), 2899 (order of resort to
property), and 3433 (creditor’s entitlement to satisfy claim from several
funds), as amended or recodified from time to time; and

(e) Guarantor shall not be discharged, released or exonerated, in any way, from
its absolute, unconditional and independent liabilities hereunder, even though
any rights or defenses which Guarantor may have against Borrower, the
Administrative Agent, the Lenders or others may be destroyed, diminished or
otherwise affected, by:

(i) Any declaration by the Administrative Agent and/or the Lenders of a default
in respect of any of the Guaranteed Obligations;

(ii) The exercise by the Administrative Agent and/or the Lenders of any rights
or remedies against Borrower or any other person;

(iii) The failure of the Administrative Agent and/or the Lenders to exercise any
rights or remedies against Borrower or any other person; or

Section 7. Representations and Warranties. Each Guarantor hereby represents and
warrants as follows:

7.01 Corporate Authority. Such Guarantor is either a corporation, limited
liability company or limited partnership duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization. The
execution, delivery and performance by such Guarantor of this Agreement are
within such Guarantor’s organizational powers, have been duly authorized by all
necessary organizational action and do not contravene (a) such Guarantor’s
organizational authority or (b) any law or material contractual restriction
affecting such Guarantor or its Property.

7.02 Government Approval. No authorization or approval or other action by and no
notice to or filing with, any Governmental Authority is required for the due
execution, delivery and performance by such Guarantor of this Agreement.

7.03 Binding Obligations. This Agreement is the legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors’ rights (whether
considered in a proceeding at law or in equity).

Section 8. Covenants. Each Guarantor will comply with all covenant provisions of
Article V and Article VI of the Credit Agreement to the extent such provisions
are applicable.

8.01 Additional Covenant. As soon as possible and in any event within five days
after the incurrence of any Indebtedness by the Parent or any Subsidiary of the
Parent other than the Obligations or any other Indebtedness permitted under the
Credit Agreement, the Parent shall notify the Administrative Agent in writing of
such incurrence.

Section 9. Contribution. As a result of the transactions contemplated by the
Credit Agreement, each of the Guarantors will benefit, directly and indirectly,
from the Guaranteed Obligations and in consideration thereof desire to enter
into a contribution agreement among themselves as set forth in this Section 9 to
allocate such benefits among themselves and to provide a fair and equitable
arrangement to make contributions in the event any payment is made by any
Guarantor hereunder to the Administrative Agent or the Lenders (such payment
being referred to herein as a “Contribution,” and for purposes of this
Agreement, includes any exercise of recourse by the Administrative Agent against
any Property of a Guarantor and application of proceeds of such Property in
satisfaction of such Guarantor’s obligations under this Agreement). The
Guarantors hereby agree as follows:

9.01 Calculation of Contribution. In order to provide for just and equitable
contribution among the Guarantors in the event any Contribution is made by a
Guarantor (a "Funding Guarantor”), such Funding Guarantor shall be entitled to a
contribution from certain other Guarantors for all payments, damages and
expenses incurred by that Funding Guarantor in discharging any of the Guaranteed
Obligations, in the manner and to the extent set forth in this Section. The
amount of any Contribution under this Agreement shall be equal to the payment
made by the Funding Guarantor to the Administrative Agent or any other
beneficiary pursuant to this Agreement and shall be determined as of the date on
which such payment is made.

9.02 Benefit Amount Defined. For purposes of this Agreement, the “Benefit
Amount” of any Guarantor as of any date of determination shall be the net value
of the benefits to such Guarantor and all of its Subsidiaries (including any
Subsidiaries which may be Guarantors) from extensions of credit made by the
Lenders to the Borrower under the Credit Agreement; provided, that in
determining the contribution liability of any Guarantor which is a Subsidiary to
its direct or indirect parent corporation or of any Guarantor to its direct or
indirect Subsidiary, the Benefit Amount of such Subsidiary and its Subsidiaries,
if any, shall be subtracted in determining the Benefit Amount of the parent
corporation. Such benefits shall include benefits of funds constituting proceeds
of Advances made to the Borrower by the Lenders which are in turn advanced or
contributed by the Borrower to such Guarantor or its Subsidiaries and benefits
of Letters of Credit issued pursuant to the Credit Agreement on behalf of, or
the proceeds of which are advanced or contributed or otherwise benefit, directly
or indirectly, such Guarantor and its Subsidiaries (collectively, the
“Benefits”). In the case of any proceeds of Advances or Benefits advanced or
contributed to a Person (an “Owned Entity”) any of the equity interests of which
are owned directly or indirectly by a Guarantor, the Benefit Amount of a
Guarantor with respect thereto shall be that portion of the net value of the
benefits attributable to Advances or Benefits equal to the direct or indirect
percentage ownership of such Guarantor in its Owned Entity.

9.03 Contribution Obligation. Each Guarantor shall be liable to a Funding
Guarantor in an amount equal to the greater of (A) the (i) ratio of the Benefit
Amount of such Guarantor to the total amount of Guaranteed Obligations,
multiplied by (ii) the amount of Guaranteed Obligations paid by such Funding
Guarantor and (B) 95% of the excess of the fair saleable value of the property
of such Guarantor over the total liabilities of such Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities) determined as of the date on which the payment made by a Funding
Guarantor is deemed made for purposes of this Agreement (giving effect to all
payments made by other Funding Guarantors as of such date in a manner to
maximize the amount of such contributions).

9.04 Allocation. In the event that at any time there exists more than one
Funding Guarantor with respect to any Contribution (in any such case, the
“Applicable Contribution”), then payment from other Guarantors pursuant to this
Agreement shall be allocated among such Funding Guarantors in proportion to the
total amount of the Contribution made for or on account of the Borrower by each
such Funding Guarantor pursuant to the Applicable Contribution. In the event
that at any time any Guarantor pays an amount under this Agreement in excess of
the amount calculated pursuant to clause (A) of Subsection 9.03 above, that
Guarantor shall be deemed to be a Funding Guarantor to the extent of such excess
and shall be entitled to contribution from the other Guarantors in accordance
with the provisions of this Section.

9.05 Subsidiary Payment. The amount of contribution payable under this Section
by any Guarantor shall be reduced by the amount of any contribution paid
hereunder by a Subsidiary of such Guarantor.

9.06 Equitable Allocation. If as a result of any reorganization,
recapitalization, or other corporate change in the Borrower or any of its
Subsidiaries, or as a result of any amendment, waiver or modification of the
terms and conditions of other Sections of this Agreement or the Guaranteed
Obligations, or for any other reason, the contributions under this Section
become inequitable as among the Guarantors, the Guarantors shall promptly modify
and amend this Section to provide for an equitable allocation of contributions.
Any of the foregoing modifications and amendments shall be in writing and signed
by all Guarantors.

9.07 Asset of Party to Which Contribution is Owing. The Guarantors acknowledge
that the right to contribution hereunder shall constitute an asset in favor of
the Guarantor to which such contribution is owing.

9.08 Subordination. No payments payable by a Guarantor pursuant to the terms of
this Section 9 shall be paid until all amounts then due and payable by the
Borrower to any Lender, pursuant to the terms of the Credit Documents or any
Lender Interest Rate Agreement, are paid in full in cash. In addition, any
Indebtedness payable by a Guarantor to the Borrower or by the Borrower to a
Guarantor shall be subordinate to all amounts then due and payable by the
Borrower to any Lender, pursuant to the terms of the Credit Documents or any
Lender Interest Rate Agreement. Nothing contained in this Section 9 shall affect
the obligations of any Guarantor to any Lender under the Credit Agreement, any
Lender Interest Rate Agreement, or any other Credit Documents.

Section 10. Miscellaneous.

10.01 Addresses for Notices. All notices and other communications provided for
hereunder shall be in writing, including telegraphic communication and delivered
or teletransmitted to the Administrative Agent, as set forth in the Credit
Agreement and to each Guarantor, at the address for the Borrower set forth in
the Credit Agreement or in the Accession Agreement executed by such Guarantor,
or to such other address as shall be designated by any Guarantor or the
Administrative Agent in written notice to the other parties. All such notices
and other communications shall be effective when delivered or teletransmitted to
the above addresses.

10.02 Amendments, Etc. No waiver or amendment of any provision of this Agreement
nor consent to any departure by any Guarantor therefrom shall be effective
unless the same shall be in writing and signed by the Administrative Agent;
provided that any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Notwithstanding the
foregoing, in the event that any Subsidiary or Affiliate of the Borrower
hereafter is required in a accordance with the terms of the Credit Agreement or
otherwise agrees to become a guarantor of the Borrower’s obligations under the
Credit Documents or any Lender Interest Rate Agreement, then such Subsidiary or
Affiliate may become a party to this Agreement by executing an Accession
Agreement (“Accession Agreement”) in the form attached hereto as Annex 1 and
each Guarantor and the Administrative Agent hereby agrees that upon such
Subsidiary’s or Affiliate’s execution of such Accession Agreement, this
Agreement shall be deemed to have been amended to make such Person a Guarantor
hereunder for all purposes and a party hereto and no signature is required on
behalf of the other Guarantors or the Administrative Agent to make such an
amendment to this Agreement effective.

10.03 No Waiver; Remedies. No failure on the part of Administrative Agent or any
Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

10.04 Right of Set-Off. Upon the occurrence and during the continuance of any
Event of Default or other action for which the Lenders or their respective
Affiliates would be entitled to set-off against the Borrower pursuant to the
provisions of Section 8.06 of the Credit Agreement, the Administrative Agent,
the Lenders, and their respective Affiliates are hereby authorized at any time,
to the fullest extent permitted by law, to set off and apply any deposits
(general or special, time or demand, provisional or final) and other
indebtedness owing by the Administrative Agent or the Lenders or any of their
Affiliates to the account of any Guarantor against any and all of the
obligations of such Guarantor under this Agreement, irrespective of whether or
not the Administrative Agent or the Lenders shall have made any demand under
this Agreement and although such obligations may be contingent and unmatured.
The Administrative Agent and the Lenders agree promptly to notify each Guarantor
affected by any such set-off after any such set-off and application made by the
Administrative Agent or the Lenders, or their respective Affiliates provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Administrative Agent, the Lenders,
and their respective Affiliates under this Section 10.04 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent and the Lenders may have.

10.05. Continuing Guaranty; Transfer of Interest. This Agreement constitutes for
all purposes an amendment to the Original Guaranty and not a new or substitute
agreement or a novation of the Original Guaranty. This Agreement shall create a
continuing guaranty and shall (a) remain in full force and effect until payment
in full and termination of the Guaranteed Obligations, (b) be binding upon each
Guarantor, its successors and assigns, and (c) inure, together with the rights
and remedies of the Administrative Agent and the Lenders and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause, when any Lender assigns or otherwise transfers any interest
held by it under the Credit Agreement, any Lender Interest Rate Agreement or
other Credit Document to any other Person pursuant to the terms of the Credit
Agreement, any Lender Interest Rate Agreement or other Credit Document, that
other Person shall thereupon become vested with all the benefits held by such
Lender under this Agreement. Upon the payment in full and termination of the
Guaranteed Obligations, the guaranties granted hereby shall terminate and all
rights hereunder shall revert to each Guarantor to the extent such rights have
not been applied pursuant to the terms hereof. Upon any such termination, the
Administrative Agent will, at each Guarantor’s expense, execute and deliver to
such Guarantor such documents as such Guarantor shall reasonably request and
take any other actions reasonably requested to evidence or effect such
termination.

10.06. GOVERNING LAW. ANY DISPUTE BETWEEN THE GUARANTOR, THE ADMINISTRATIVE
AGENT, ANY LENDER, OR ANY INDEMNITEE ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH,
THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, AND WHETHER ARISING IN
CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS) OF THE STATE OF NEW YORK.

10.07. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

(A) EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (B), EACH OF THE
PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
BY STATE OR FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK, BUT THE PARTIES HERETO
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK, NEW YORK. EACH OF THE PARTIES HERETO WAIVES IN ALL
DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION (A) ANY OBJECTION THAT IT MAY HAVE
TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.

(B) OTHER JURISDICTIONS. THE GUARANTOR AGREES THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY INDEMNITEE SHALL HAVE THE RIGHT TO PROCEED AGAINST THE GUARANTOR
OR ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH PERSON TO (1) OBTAIN
PERSONAL JURISDICTION OVER THE GUARANTOR OR (2) ENFORCE A JUDGMENT OR OTHER
COURT ORDER ENTERED IN FAVOR OF SUCH PERSON. THE GUARANTOR AGREES THAT IT WILL
NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY SUCH PERSON
TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON. THE
GUARANTOR WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN
WHICH SUCH PERSON HAS COMMENCED A PROCEEDING DESCRIBED IN THIS SUBSECTION (B).

(C) SERVICE OF PROCESS. THE GUARANTOR WAIVES PERSONAL SERVICE OF ANY PROCESS
UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS, PROCESS
OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY ANY THE
ADMINISTRATIVE AGENT OR THE LENDERS BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE GUARANTOR ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN
ANY WAY BE DEEMED TO LIMIT THE ABILITY OF THE ADMINISTRATIVE AGENT OR THE
LENDERS TO SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW. THE GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION
(INCLUDING, WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH IN ANY JURISDICTION SET FORTH ABOVE.

(D) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(E) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF THIS
SECTION 10.07, WITH ITS COUNSEL.

2

Each Guarantor has caused this Agreement to be duly executed as of the date
first above written.

GUARANTORS:

INTERSTATE HOTELS & RESORTS, INC.
a Delaware corporation

By:
Name:

Title:

3

BRIDGESTREET CORPORATE HOUSING WORLDWIDE, INC.
a Delaware corporation

By:
Name:
Title:

MERISTAR MANAGEMENT (CANMORE) LTD.
a British Columbia (Canada) corporation

By:
Name:
Title:

MERISTAR MANAGEMENT
(VANCOUVER-METRTOWN) LTD.
a British Columbia (Canada) corporation

By:
Name:
Title:

BRIDGESTREET ACCOMMODATIONS, LTD.
Incorporated under the laws of England and Wales

By:
Name:

Title:

4

BRIDGESTREET ACCOMMODATIONS
LONDON LIMITED
Incorporated under the laws of England and Wales

By:
Name:
Title:

BRIDGESTREET WARDROBE PLACE LIMITED
Incorporated under the laws of England and Wales

By:
Name:
Title:

LORYT(1) LIMITED
Incorporated under the laws of England and Wales

By:
Name:
Title:

APALACHEE BAY SAS
Incorporated under the laws of France

By:
Name:

Title:

5

MERISTAR MANAGEMENT COMPANY, L.L.C.
a Delaware limited liability company

MERISTAR AGH COMPANY, L.L.C.
a Delaware limited liability company

CAPSTAR ST. LOUIS COMPANY, L.L.C.
a Delaware limited liability company

MERISTAR LAUNDRY, L.L.C.
a Delaware limited liability company

MERISTAR STORRS COMPANY, L.L.C.
a Delaware limited liability company

THE NETEFFECT STRATEGIC ALLIANCE, LLC
a Delaware limited liability company

INTERSTATE NHF, LLC
a Delaware limited liability company

         
By:
  Interstate Operating Company, L.P.  

 
            a Delaware limited partnership, its managing member

 
       
 
  By:   Interstate Hotels & Resorts, Inc.
a Delaware corporation, its general partner
 
       
 
      By:
 
      Name:
 
      Title:
 
       

6

BRIDGESTREET MARYLAND, LLC
a Delaware limited liability company

BRIDGESTREET MINNEAPOLIS, LLC
a Delaware limited liability company

BRIDGESTREET MIDWEST, LLC
a Delaware limited liability company

BRIDGESTREET SOUTHWEST, LLC
a Delaware limited liability company

BRIDGESTREET OHIO, LLC
a Delaware limited liability company

BRIDGESTREET CALIFORNIA, LLC
a Delaware limited liability company

BRIDGESTREET COLORADO, LLC
a Delaware limited liability company

BRIDGESTREET NORTH CAROLINA, LLC
a Delaware limited liability company

BRIDGESTREET RALEIGH, LLC
a North Carolina limited liability company

         
By:
  Interstate Operating Company, L.P.  

 
            a Delaware limited partnership, their sole member

 
       
 
  By:   Interstate Hotels & Resorts, Inc.
a Delaware corporation, its general partner
 
       
 
      By:
 
      Name:
 
      Title:
 
       

7

INTERSTATE HOTELS COMPANY
a Delaware corporation

INTERSTATE INVESTMENT CORPORATION
a Delaware corporation

INTERSTATE PARTNER CORPORATION
a Delaware corporation

INTERSTATE PROPERTY CORPORATION
a Delaware corporation

NORTHRIDGE HOLDINGS, INC.
a Delaware corporation

IHC HOLDINGS, INC.
a Delaware corporation

INTERSTATE MEMBER INC.
a Delaware corporation

CROSSROADS HOSPITALITY MANAGEMENT COMPANY
a Delaware corporation

COLONY HOTELS AND RESORTS COMPANY
a Delaware corporation

SUNSTONE HOTEL PROPERTIES, INC.
a Colorado corporation

By:
Name:
Title:

NORTHRIDGE INSURANCE COMPANY
a corporation organized under the laws of the Cayman Islands

By:
Name:

Title:

8

INTERSTATE PROPERTY PARTNERSHIP, L.P.
a Delaware limited partnership

     
By:
  Interstate Property Corporation
a Delaware corporation, its general partner
 
   
 
  By:
 
  Name:
 
  Title:

INTERSTATE/DALLAS GP, L.L.C.
a Delaware limited liability company

     
By:
  Interstate Property Corporation
a Delaware corporation, its managing member
 
   
 
  By:
 
  Name:
 
  Title:
 
   

9

INTERSTATE PITTSBURGH HOLDINGS, L.L.C.
a Delaware limited liability company

INTERSTATE MANCHESTER COMPANY, L.L.C.
a Delaware limited liability company

By: Interstate Property Partnership, L.P.

a Delaware limited liability company, their sole member

     
By:
  Interstate Property Corporation
a Delaware corporation, its general partner
 
   
 
  By:
 
  Name:
 
  Title:

INTERSTATE HOUSTON PARTNER, L.P.
a Delaware limited partnership

INTERSTATE/DALLAS PARTNERSHIP, L.P.
a Delaware limited partnership

     
By:
  Interstate Property Corporation
a Delaware corporation, their general partner
 
   
 
  By:
 
  Name:
 
  Title:

INTERSTATE HOTELS, LLC
a Delaware limited liability company

     
By:
  Northridge Holdings, Inc.
a Delaware corporation, its managing member
 
   
 
  By:
 
  Name:
 
  Title:
 
   

10

CONTINENTAL DESIGN AND SUPPLIES COMPANY, L.L.C.
a Delaware limited liability company

IHC MOSCOW SERVICES, L.L.C.
a Delaware limited liability company

PAH-HILLTOP GP, LLC
a Delaware limited liability company

PAH-CAMBRIDGE HOLDINGS, LLC
a Delaware limited liability company

CROSSROADS HOSPITALITY COMPANY, L.L.C.
a Delaware limited liability company

IHC MOSCOW SERVICES, LLC
a Delaware limited liability company

IHC SERVICES COMPANY, L.L.C.
a Delaware limited liability company

By: Interstate Hotels, LLC

a Delaware limited liability company, their managing member

     
By:
  Northridge Holdings, Inc.
a Delaware corporation, its managing member
 
   
 
  By:
 
  Name:
 
  Title:
 
   

11